 [DE(CISIONS OF: NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural andOrnamental, Reinforced Iron Workers and Riggers,Local Union No. 377; Sheet Metal Workers Inter-national Association, Local Union No. 485;' Car-penters Union, Local 316, AFL-CIO; and SheetMetal Workers International Association, LocalUnion No. 3092 and Hol-O-Met, Inc. Case 32 CD25November 30, 1979DECISION AND ORDER QUASHING NOTICEOF HEARINGBY CHAIRMAN FANNING ANI) MMBHI RS PI:Nl II()ANI) TRUESD)AI.This is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingcharges filed by Hol-O-Met, Inc., on October 25,1978, alleging that International Association ofBridge, Structural and Ornamental, Reinforced IronWorkers and Riggers, Local Union No. 377, hereinaf-ter Iron Workers; Sheet Metal Workers InternationalAssociation, Local Union No. 309, hereinafter Local309; and Carpenters Union, Local 316, AFL CIO,hereinafter Carpenters or Local 316, had violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activities "with an object of forcing or re-quiring any Employer to assign particular work toemployees in a labor organization or in a particulartrade, craft, or class rather than to employees in an-other labor organization or in another trade, craft, orclass."' Pursuant to notice, a hearing was held beforeHearing Officer Bernard Hopkins on December 18,1978,4at which Hol-O-Met, Inc., and the Iron Work-ers entered appearances.5At the remand hearing onApril 25, 1979, Hol-O-Met, Inc., Sheet Metal Work-ers International Association, Local Union No. 485,hereinafter Local 485, and Local 309 entered appear-ances.6Those parties appearing at the hearings wereI Name appears as amended at the remand hearing.2 Name appears as amended at the remand hearing.3 Case 32 CD 25, filed by Hol-O-Met Inc.' Pursuant to the Board's March 15, 1979, order reopening the record andremanding the proceeding for further hearing, the hearing was reconvenedbefore Hearing Officer Hopkins on April 25, 1979. in order to receive addi-tional evidence in accordance with the Board's order.The Carpenters. Sheet Metal Workers International Association. Local485, and Local 309 were all served with a notice of hearing. The Carpenterssent a telegram to the Hearing Officer, received December 15. 1978, whereinit disclaimed any interest in the work in dispute. Local 485 and Local 309and their respective attorneys were served with the notice of hearing, but didnot appear; neither did they make any formal claim for the work in dispute.'The Carpenters' representative appeared only to state that it had "nodispute with the Iron Workers." A representative of Nicholson-Brown, Inc.,testified at the hearing, but did not enter a formal appearance. The IronWorkers did not appear.afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Hol-O-Met, Inc., filed a state-ment of position, and the Iron Workers filed a brief insupport of its motion to quash the notice of hearing.7Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer and finds, with the exception noted below infootnote 8, that they are free from prejudicial error.8The rulings, with the noted exception, are hereby af-firmed. The Board has considered the brief, the state-ment of position, and the entire record in this caseand hereby makes the following findings:1. JRISI)I('TIONNicholson-Brown, Inc., a California corporationwith its principal place of business at Santa Clara,California,/ is engaged in business as a general con-tractor involving both commercial and industrialprojects. During the past 12-month period, Nichol-son-Brown Inc., purchased goods and materials val-ued in excess of $50,000 from firms located outsidethe State of California which were shipped directly toits construction sites located within the State of Cali-fornia.Hol-O-Met, Inc., an Arizona corporation with itsprincipal office and place of business at Mesa, Ari-zona, is engaged in the manufacture of custom hollowmetal doors and frames. During the past 12-monthperiod, Hol-O-Met. Inc., sold and shipped goods andmaterials valued in excess of $50,000 from its Mesa,Arizona, facility directly to points located outside theState of Arizona.Accordingly, we find that Nicholson-Brown, Inc.,and Hol-O-Met, Inc., are each engaged in commerceand in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert juris-diction in this proceeding.The motion to quash was made orally at the December 18, 1978, hearing.8At the December 18. 1978, hearing, the Hearing Officer ruled on subpoena duces recumn B 176704. served by the Iron Workers on Hol-O-Met, Inc.The Hearing Officer held, in essence, that all correspondence exchangedbetween Nicholson-Brown Inc.. and Hol-O-Met, Inc.. relating to the furnish-ing of material and supplies and repair of same, and Hol-O-Met's contractwith Nicholson-Brown with respect to the Mission College project, was ir-relevant to the proceedings herein. We reversed that ruling in our March 15,1979, order reopening the record and remanding the proceeding for furtherheanng. The documents in question, with the exception of the contract, wereplaced into evidence at the April 25. 1979, remand hearing.' Although the Heanng Officer neglected to ascertain this location, it ap-pears from the documents provided pursuant to the above-mentioned sub-pena that the principal place of business of Nicholson-Brown. Inc., is SantaClara. California246 NLRB No. 82606 IRON WORKERS. LOCAL UNION NO. 377II. THE LABOR ORGANIZATIONS INVOLVEI)10The record reflects that Iron Workers Local 377exists to bargain collectively on behalf of the employ-ees, and that, in furtherance of this goal, the IronWorkers has negotiated and signed numerous collec-tive-bargaining agreements with various employers.The record further reflects that the Iron Workers pro-cesses grievances, that rank-and-file employees par-ticipate in the internal affairs of the Local, and thatthe Local is affiliated with the International IronWorkers Association.The evidence reveals that Local 485 exists to bar-gain collectively with employers on behalf of employ-ees, that a collective-bargaining agreement exists be-tween it and Hol-O-Met, Inc., that the Localprocesses grievances, and that employees participatein the internal affairs of the Local's organization.The record reflects that Local 309 exists to negoti-ate collective-bargaining agreements with employers,that it processes grievances pursuant to these agree-ments, and that employees participate in the internalaffairs of the Local.Based on all the above, we find the Iron Workersand Locals 485 and 309 to be labor organizationswithin the meaning of Section 2(5) of the Act.We make no finding as to the labor organizationstatus of Carpenters Union, Local 316, AFL-CIO. asno evidence was presented bearing on this issue.'III. THE ALLEGEI) DISPUTEA. The FactsPursuant to a contract" with Nicholson-Brown.Hol-O-Met supplied materials (hollow metal doorsand frames) for the Mission College job in Santa Cla-ra, California, where Nicholson-Brown was the gen-eral contractor. Hol-O-Met alleges that, sometime af-ter it supplied the materials, Nicholson-Brownnotified Hol-O-Met that it was holding Hol-O-Metresponsible for corrective work performed by Nichol-son-Brown employees on Hol-O-Met materials, in theamount of approximately $22,000. Hol-O-Met's posi-tion as reflected in its September 21, 1978, letter toNicholson-Brown was that:10 Because not all the parties to this dispute were present at either hearing.the Heanng Officer was unable to obtain stipulations with respect to thestatus of the appropriate parties as labor organizations.u1 Although a representative of the Carpenters was present at the begin-ning of the reopened heanng, the Hearinng Officer made no attempt to elicitthe appropriate information regarding the labor organization status of thatlocal. Since. however, this organization disclaims any interest in the work indispute, its status as a labor organization is not crucial to our determinationto quash the notice of hearing heann.t The contract for the supply of materials between Hol-O-Met and Nich-olson-Brown was not made part of the record herein despite the Board'sspecific request therefor.Hol-O-Met has the right to correct any defectsor replace any non-conforming or defective ma-terials for a reasonable time after notice thereofand no allowance, credit or backcharge can betaken without proper authorization. No writtennotice and no written authorization have beenmade concerning this problem and therefore, wewill not accept any backcharges or credits re-lated thereto.Further, we did not and do not authorize Nich-olson-Brown to do any work to our materials re-garding this problem or any other problems. Wemust receive written notice and a reasonabletime after notice to correct or replace any non-conforming materials.Subsequent to this exchange of letters. on or aboutOctober 10. 1978, Hol-O-Met and Nicholson-Brownagreed that Nicholson-Brown's employees wouldcease doing corrective work on the materials suppliedby Hol-O-Met and that Hol-O-Met would send oneof its employees to the jobsite to correct any mis-manufactured materials.'3On or about October 16, 1978, Louis Barron, oneof Hol-O-Met's employees and a member of Local485,'4 arrived at the Mission College jobsite to per-form any necessary corrective work. For the next fewdays Barron encountered resistance from other indi-viduals at the site, concerning his employment there.On October 20, 1978, Gerald Coulter, Hol-O-Met'sregional manager, met with the business manager ofLocal 309, who advised Coulter that his Local had noobjection to Hol-O-Met employees doing correctivework at the jobsite on Hol-O-Met's materials.Coulter then met on October 23, 1978, with TomMayes. Nicholson-Brown's project superintendent:Phil Rogers of Local 309: John Neece of the IronWorkers; Dennis Pearsall of Local 316; and RandyTrautman, affiliation unknown. At this jobsite meet-ing the union representatives indicated that the "ma-jor problem" was that Barron, Hol-O-Met's em-ployee, did not have proper union credentials on thejobsite. When Coulter asked whether Barron's posses-sion of proper credentials would solve the problem,Neece and Pearsall replied that "Barron would not beacceptable on the jobsite, period." Neece went on tostate, with Pearsall in agreement, that they would ac-cept a Hol-O-Met employee as a superintendent only.but that the Hol-O-Met employee could not performthe work in question. When asked by Coulter if theHol-O-Met employee would have authority over em-ployees represented by the Iron Workers who wouldbe performing the actual work, Neece replied that0 This agreement was confirmed by an exchange of letters between Nich-olson-Brown (October 11, 1978) and Hol-O-Met (October 12. 1978).4 A production local which represents Hol-O-Met employees at its Mesa.Arizona. facility607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "would depend on how big the man was that[Hol-O-Met] sent." Neece further stated, with Pear-sail again in agreement, that if Hol-O-Met wanted todo its own work it could do it off the jobsite; that thegathering of materials to be repaired would be doneby "their people" and, further, that the cost of repairwould be less if performed by "their people." At theclose of the meeting, Coulter asked Neece whether hewould defer to the opinion of an arbitrator or "higherauthority" on this matter, and Neece replied that "hewould have to live with any agreement made, but that[h]e didn't know about his men on the jobsite andthat there was a possibility of a walkout or work stop-page." Neece concluded by stating that employeesrepresented by the Iron Workers had been doing thework for 4 or 5 months, that a precedent had been set,and that if Hol-O-Met employees were to come onthe jobsite at this point the ironworkers would con-sider Hol-O-Met to be taking work away from them.Coulter testified that, to the best of his knowledge, theironworkers continued to do the work on the jobsiteafter this meeting.5There was a time, however, whenNicholson-Brown apparently trucked the defectivematerials to its yard in Santa Clara, where Hol-O-Met performed the necessary corrective work.B. The Work in DisputeThe instant dispute involves the performance ofcorrective and/or remedial work on hollow metaldoors and/or frames at the Mission College jobsite inSanta Clara, California.C. The Contentions of the PartiesLocal 316 has specifically, and in writing, dis-claimed any interest in the work in dispute. Local 485did not appear at the December 18, 1978, hearing,but did appear at the remand hearing where its busi-ness representative testified that the local did not andwas not making any claim for the disputed work. Lo-cal 309 also appeared only at the remand hearing,where Rogers, that Local's business representative,testified that he had not, to his knowledge, claimedthe disputed work for his Local.'61 Coulter further testified that carpenters were not affected by the disputebecause their sole responsibility involved installing doors, and that they hadnot done any repair work on the materials supplied by Hol-O-Met. Coulteralso stated that Rogers of Local 309 did not take a position at the October 23meeting, as the Sheet Metal Workers was not involved in the dispute itself,but was present only because Hol-O-Met had a contract with a sister local.16 At the April 25, 1979. remand hearing, the Hearing Officer cited sec. 3of the collective-bargaining agreement between Hol-O-Met and Local 485,which section provides that if Hol-O-Met has work to be performed at thesite of installation, such work shall be offered to employees represented bythe Sheet Metal Workers local having jurisdiction over that area. Rogersrefused to take a position with respect to that section or otherwise indicate ifhe thought it applied to the instant dispute.While the state of the record is somewhat confusinginsofar as it reflects the position of the Iron Workers,it appears that it has relied on its collective-bargain-ing agreement with Nicholson-Brown'7and contendsthat the work should be awarded based on the appli-cable provisions of that document. The Iron Workersappears to have taken various positions throughoutthe course of this dispute. The uncontradicted testi-mony of Hol-O-Met's representative (Coulter) indi-cates that the Iron Workers was willing, at the time ofthe October 23, 1978, meeting, to allow Hol-O-Metemployees to perform the corrective work on the ma-terials supplied by Hol-O-Met, if the work was car-ried out away from the jobsite. On November 2, 1978,the Iron Workers expressed its position to the Boardin a letter to the Regional Office stating that Nichol-son-Brown had permitted the Iron Workers to effectrepairs on the doors and frames supplied by Hol-O-Met and that "if Nicholson-Brown had removed ironworkers (sic) from the work ..." a grievance wouldhave been filed against Nicholson-Brown pursuant tosections 20 and 24(c) of the collective-bargainingagreement in effect between the Iron Workers andNicholson-Brown. The Iron Workers again set out aposition in a November 10, 1978, letter to Hol-O-Met,advising that Company of the Iron Workers collec-tive-bargaining agreement with Nicholson-Brown,and more particularly sections 20 and 24(c) of thatagreement, stating that, "[i]n the event of a disputeover the assignment of work on the Mission Collegeproject, I assure you this Union would use the rem-edies contained in the collective bargaining agree-Secs. 20 and 24(c). relied on by the Iron Workers, read as follows:Section 20. Application to Subcontractors.A-The terms and conditions of this agreement insofar as it affect theEmployers and any individual employer shall apply equally to any Sub-contractor under the control of, or working under oral or written con-tract with such individual employer on any work cover by this Agree-ment and said Subcontractor with respect to such work shall beconsidered the same as an individual employer covered hereby.B-Subject to the provisions of this Section and an) other Section ofthis Agreement applicable to Subcontractors, if an individual employershall subcontract work covered by this Agreement, such subcontractshall state that such Subcontractor agrees to be bound by and complywith the terms and provisions of this Agreement.C-The Subcontractor is defined as any person, firm or corporationwho agrees under contract with the Employer, or any individual em-ployer to perform on the job site any part or portion of the constructionwork covered by the prime contract, including the operation of equip-ment, performance of labor and installation of materials.D Upon request in writing, the individual employer will give writtennotice to the Union of any subcontract involving the performance ofwork covered by this Agreement and shall specify the name and addressof the Subcontractor not less than five (5) days prior to the commence-ment of work.E-It is the intent of the parties hereto that the provisions of thisSection are to be interpreted and applied solely in accordance with lawand it is not intended to expand or modify existing lawSection 24. Basic Provisions.C-Coverage All work performed in the individual employer'swarehouses, shops or yards, which have been particularly provided orset up on the project job site to handle work in connection with the jobor project covered by the terms of this Agreement, shall be subject tothe terms and conditions of this Agreement.608 IRON WORKERS. LOC(AI lNION NO. 377ment to resolve this problem." At the hearing itselfthe Iron Workers representative (Fenton) made sev-eral statements as to that Union's position: "[Ait notime did we claim the work front ol-O-Met of re-pairing the hollow metal frames on the Mission ('ol-lege project .... it would not he necessar\ that weattempted to fbrce or threaten or coerce Hol-O-Metto assign the work to the Iron Workers because theIron Workers had been assigned the work. And if thegeneral contractor had removed the Iron Workers.then the Iron Workers would have been within theirrights to file a grievance against the general contrac-tor and seek danmages for all loss of' work." At theclose of the December 18. 1978. hearing, Fentonstated: "We haven't claimed the work on I ol-O-Met.We haven't claimed that work, and I stated here sev-eral times we don't claim the work. aid I put it in twoletters, one to the Board and one to Mr. C(oulter [lol-O-Met]. that we don't claim the work being pcer-formed by Hol-O-Met and vet we're here today on a10(k) hearing."Although Nicholson-Brown appeared at the re-mand hearing, no evidence was received regardingthe position of the firm with respect to work in dis-pute. The record reflects, however, that agreement be-tween Nicholson-Brown and lo-O-Met was reachedin October 1978 that any further corrective work tobe performed on Hol-O-Met materials would be per-formed by Hol-O-Met.Hol-O-Met's position remained consistent through-out the proceeding that it should be performing thework in dispute.D. Applicahilif' of the StalitcBefore the Board may proceed to a determinationof the dispute under Section 10(k) of' the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated. We are ofthe opinion that no such violation has occurred in thiscase.The Supreme Court in N.L.R.B. v. Radio & Tele.i-sion Broadcast Engineers Union, Local 1212, Interna-tional Brotherhood of Electrical Workers, A FL CIO[Columbia Broadcasting System], 364 U.S. 573 (1961),hereinafter CBS, discussed the issue of what consti-tutes a violation of Section 8(b)(4)(D). The Courtconstrued that section in light of its companion provi-sion, Section 10(k), and noted that in CBS, as in mostcases where jurisdictional strikes (or, as here. threatsto strike) occur, the employer had contracted withtwo unions, both of which represented employees ca-pable of doing the particular task involved. TheCourt also noted that, in a true 8(b)(4)(D) violation,"[tJo determine or settle the dispute as between [thetwo unions] would normally require a decision thatone or the other is entitled to do the work in dispute.Any decision short of what would ohviously not beconducive to quieting a quarrel between two groups.nwhilh, here, as in tost in.vtance.v, is of so little interestto ltlt eploler that ie' sec m perfc liv willing to assignworA to cilther i/ lhe olher will just let hilm alone. (E.m-phasis supplied.) ('BS, .vlra at 579.'1''he situation presented herein plainly lacks thoseidentif'ing characteristics of a jurisdictional disputeset out so clearly h the Supreme Court. Our caseinvolves a dispute, hut a dispute between two em-ploers. one the material supplier (ltol-O-NMlet) andthe other, the general contractor (Nicholson-Brown),each of wlhomi claimed that it had the right to effectrepairs to allegedly def'ective materials. The genesis ofthe dispute lies in the fct that Nicholson-Brov n. asthe general contractor. apparentl, allo.\ ed some of itsemplo\ecs (ho happened to he represented bh theIron Workers) to perform the corrective ork. anddid not inmediately notif\ the material supplier, lol-(-Met. so as to enable that firm to use its employeesto correct anll defects, as it contended it had the rightto do pursuant to the supply contract in effect he-tween the to firms.This case does not involve a dispute between twogroups of employees as contemplated by Section8(b)(4)(I)) and 10(k) of' the Act. For. as discussedabove. it is clear from the record that only the IronWorkers is making a claim of an, kind for the dis-puted work. Thus. l.ocal 316 has specifically, and inwriting, disclaimed an) interest in the work in dis-pute. and at the remand hearing representatives ofLocals 485 and 309 testified that their unions had notand were not claiming the disputed work. Therefore.unlike the "normal" 8(h)(4)I)) scenario referred to inHighwav 7rucAdrivers & elpers. Local 17, Interna-lional Brotherhood / 7teamsters. Chaulfl 'rs. ft4are-hous.ement and Helpers of A 4nieriea, Independent (Sai'-waV Stores), 134 NRB 1320 (1961), hereinafterSai/ewav, there is an absence of "rival groups of em-ployees" competing for work that could be performedby only one such group. Safewav clearly stated thatimplicit in the Supreme Court decision in CBS "is theproposition that Sections 8(b)(4)(D) and 10(k) weredesigned to resolve competing claims between rivalgroups of employees, and not to arbitrate disputesbetween a union and an employer where no suchcompeting claims are involved. Certainly it was notintended that every time an employer elected to real-locate work among his employees or supplant onegroup of employees with another, a jurisdictional dis-pute' exists within the meaning of the cited statutoryprovisions." Safeiway, supra at 1322. In sum, the dis-pute here is not between competing groups of em-" See :w... nal Atarum [Uwn S 4mrua. 4Ft. (tO1 (Puerm Ro tu-rinlfe Malalgml,. tIn ). 227 NL.RB 1081I 1082 (1977) (Membher Penello con-curring and quashing he notice oA hearing on other grounds)609 DECISIONS OF NATIONAl. I.ABOR RELATIONS BOARDployees, but rather between two companies whicheach sought to perform the corrective work for what-ever economic benefit might thereby accrue to theone or the other.Accordingly. on the basis of the facts herein, andbased on the precedents of CBS, supra,- Sa/ieev, su-pra, and Puerto Rico Marine Management, Inc., supra,we hold that the dispute herein is not the type ofcontroversy Congress intended the Board to resolvepursuant to Section 8(b)(4)(D) and Section 10(k) ofthe Act. Therefore, the notice of hearing is quashed.ORDERIt is hereby ordered that the notice of hearing is-sued in this case be, and it hereby is, quashed.610